Exhibit Material Contract Consulting Services Agreement dated 1st April, 2007 CONSULTING SERVICES AGREEMENT THIS AGREEMENT made as of the 1stday of January, 2007 BETWEEN: UNGAVA MINES INC., a corporation incorporated under the federal laws of Canada (hereinafter called the “Corporation”) OF THE FIRST PART; -and- 1645194 ONTARIO INC., (hereinafter called the “Consultant”) OF THE SECOND PART; WHEREAS the Corporation wishes to retain the Consultant, and the Consultant has agreed to accept such assignment, upon the terms and conditions hereinafter set forth; NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises and the mutual promises and agreements herein contained (the receipt and sufficiency of which are hereby acknowledged by each of the parties), the parties hereto covenant and agree as follows: ARTICLE 1. Engagement of the Consultant and Its Duties 1.1 Engagement Subject to the terms of this Agreement, the Corporation hereby retains the Consultant to make Glen Erikson available to render consulting advice and services to the Corporation, and to any subsidiaries and/or affiliates of the Corporation, in connection with the development and operation of the corporate, financial and litigation affairs of the Corporation, its subsidiaries and its affiliates. 1.4 Services The Consultant shall provide administrative and consulting services (the “Consulting Services”) in such manner as the Corporation and the Consultant may reasonably agree, and shall devote such time as is necessary to provide such Consulting Services. Such Consulting Services, which need not be rendered in Canada or require Mr.
